Title: To George Washington from Timothy Pickering, 6 May 1781
From: Pickering, Timothy
To: Washington, George


                        Sir,
                            Newburgh May 6. 1781 1/2 past 10. Evening
                        
                        I find that one great cause of the failure of transportation of the salted provisions from Connecticut has
                            been the general want of forage; of private forage I mean. The farmers there in general have not a lock of hay for their
                            own stocks.
                        Your Excellency’s wishes are anticipated. Colo. Hughes went off yesterday from Fishkill by one o’clock for
                            Danbury (which I assure myself he reached last night) to forward the salted provisions from thence and the towns in its
                            vicinity; and I have lodged money in the hands of his assistant, Major Campbell, who will pay for the transportation on
                            the delivery of the meat at Peek’s kill landing. In my instructions to Colo. Hughes & Major Campbell I have
                            conformed to your Excellency’s directions on this head. If an attention to their farms at this season should occasion a
                            backwardness in the owners of teams to turn out, I have desired Colo. Hughes to make use of the military force on ths spot
                            to compel them. This to take place only in case the offer of a partial or even an intire payment for the transportation
                            should fail of its intended effect. From Colo. Hughes’s perfect knowledge of those parts of the country & great
                            activity, I cannot doubt the arrival of some salted provisions to morrow at Peek’s kill landing.
                        The original letters recd from your Excellency I return herewith.
                        I am not informed yet what steps Mr Pomeroy is taking since my last urgent letters to him
                            relative to an immediate supply & the general transportation of salted provisions, agreeably to former orders. I
                            am, with the greatest respect yr Excellency’s most obedt servant
                        
                            T. Pickering
                            Q.M.G.
                        
                        
                            P.S. I would not detain the messenger to take a copy of this letter; & will thank your
                                Excellency to direct a copy to be sent me.
                        

                    